
	

115 S3299 IS: Improving Preparation and Resources for Occupational, Vocational, and Educational Transition for Ser­vice­mem­bers Act
U.S. Senate
2018-07-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		115th CONGRESS2d Session
		S. 3299
		IN THE SENATE OF THE UNITED STATES
		
			July 30, 2018
			Mr. Crapo (for himself and Ms. Stabenow) introduced the following bill; which was read twice and referred to the Committee on Armed Services
		
		A BILL
		To amend title 10, United States Code, to improve the Transition Assistance Program for members of
			 the Armed Forces, and for other purposes.
	
	
		1.Short title; table of contents
			(a)Short title
 This Act may be cited as the Improving Preparation and Resources for Occupational, Vocational, and Educational Transition for Ser­vice­mem­bers Act or IMPROVE Transition for Ser­vice­mem­bers Act.
 (b)Table of contentsThe table of contents for this Act is as follows:Sec. 1. Short title; table of contents. Sec. 2. Recodification, consolidation, and improvement of certain transition-related counseling and assistance authorities. Sec. 3. Connections of members retiring or separating from the Armed Forces with community-based organizations and related entities. Sec. 4. Personnel matters in connection with Transition Assistance Program. Sec. 5. Systems for tracking participation in Transition Assistance Program and related programs. Sec. 6. Information on members of the Armed Forces participating in pre­sep­a­ra­tion counseling and surveys on member experiences with Transition Assistance Program counseling and services and in transition to civilian life.Sec. 7. Command matters in connection with transition assistance programs. Sec. 8. Comptroller General of the United States report on participation in transition assistance programs at small and remote military installations. Sec. 9. Education of members of the Armed Forces on career readiness and professional development. Sec. 10. Sense of Congress on Transition Assistance Program and other transition-related assistance for members of the Armed Forces.  2.Recodification, consolidation, and improvement of certain transition-related counseling and assistance authorities (a)Recodification, consolidation, and improvement of authorities (1)In generalChapter 58 of title 10, United States Code, is amended by striking sections 1142 and 1144 and inserting after section 1141 the following new section 1142:
					
						1142.Transition-related counseling and services: Transition Assistance Program
							(a)Program required
 (1)In generalThe Secretary of Defense and the Secretary of Homeland Security with respect to the Coast Guard when it is not operating as a service in the Navy shall, in cooperation with the Secretary of Labor and the Secretary of Veterans Affairs, carry out a program to furnish individual counseling, information and services described in paragraph (2) to members of the armed forces under the jurisdiction of the Secretary of Defense or the Secretary of Homeland Security, as applicable, whose retirement or separation from active duty is anticipated as of a specific date, and to the spouses of such members. The program shall be known as the Transition Assistance Program.
 (2)Counseling, information, and servicesThe counseling, information, and services furnished under the program (in this section referred to as covered counseling, information, and services) shall include the following in connection with the transition from military life to civilian life:
 (A)Preseparation counseling, including as described in subsection (f). (B)Training, employment assistance, and other related information and services, including as described in subsection (g).
 (C)Such other counseling, information, and services as the Secretaries referred to in paragraph (1) consider appropriate to assist members of the armed forces, and their spouses, in the transition from military life to civilian life.
 (3)AgreementThe Secretaries referred to in paragraph (1) (in this section referred to as the administering Secretaries) shall enter into a detailed agreement to carry out this section.
 (4)Certain responsibilitiesIn carrying out the program, the administering Secretaries shall do the following: (A)Work together to develop and revise necessary training documents, resources, and curriculum for the purposes of the program.
 (B)In providing information in connection with preseparation counseling under subsection (f)(4), use experience obtained from implementation of the pilot program under section 408 of Public Law 101–237.
 (C)Work with military and veterans’ service organizations and other appropriate organizations to promote and publicize job fairs for members furnished covered counseling, information, and services under the program.
 (D)In the case of members furnished covered counseling, information, and services under the program who have a spouse—
 (i)include the spouse in such counseling, information, and services, at the election of the member and the spouse; and
 (ii)provide job placement counseling for the spouse in connection with the transition of the member from military life to civilian life.
										(b)Participation of members required
 (1)In generalExcept as provided in paragraph (2), the Secretary of Defense and the Secretary of Homeland Security shall require the participation in the program under this section of all members eligible for assistance under the program.
 (2)WaiverThe Secretary of Defense and the Secretary of Homeland Security may, under regulations such Secretaries shall prescribe, waive the participation requirement in paragraph (1) with respect to such groups or classifications of members as such Secretaries determine, after consultation with the Secretary of Labor and the Secretary of Veterans Affairs, for whom participation is not and would not be of assistance based on the articulable justification of such Secretaries that there is extraordinarily compelling reason to believe such members are unlikely to face major readjustment, health care, employment, or other challenges associated with transition to civilian life. In issuing any such waiver, the Secretary of Defense or the Secretary of Homeland Security, as applicable, shall specify, in writing, the grounds for such waiver. Each Secretary shall maintain a record of all such waivers issued by such Secretary.
								(c)Service required before furnishing  of preseparation counseling
 (1)In generalSubject to paragraph (2), the Secretary concerned shall not furnish pre­sep­a­ra­tion counseling under the program under this section to a member who is being discharged or released before the completion of the first 180 continuous days of active duty of the member.
 (2)Retirement or separation for disabilityParagraph (1) shall not apply in the case of a member who is being retired or separated for disability.
 (3)Determination of duration of serviceFor purposes of calculating the days of active duty of a member under paragraph (1), the Secretary concerned shall exclude any day as follows:
 (A)Any day on which the member performed full-time training duty or annual training duty. (B)Any day on which the member attended, while in the active military service, a school designated as a service school by law or by the Secretary concerned.
									(d)Commencement and completion
 (1)CommencementExcept as provided in paragraph (4), the furnishing of covered counseling, information, and services to a member under the program under this section shall commence not later than one year before the date of anticipated retirement or separation of the member from the armed forces.
 (2)CompletionExcept as provided in paragraph (4), the furnishing of covered counseling, information, and services to a member under the program shall be completed as follows:
 (A)In the case of a member retiring from the armed forces, by not later than 120 days before the date of retirement.
 (B)In the case of a member otherwise separating from the armed forces, by not later than 90 days before the date of separation.
 (3)ConstructionNothing in this subsection may be construed to prohibit the furnishing of covered counseling, information, and services to a member under the program, or other counseling, assistance, and information and services similar to covered counseling, information, and services, at times other than the times provided for by paragraphs (1) and (2).
 (4)Unanticipated retirement or separation in connection with preseparation counselingIn the event that a retirement or other separation from the armed forces is unanticipated until there are 90 or fewer days before the anticipated retirement or separation date, or in the event a member of a reserve component is being demobilized under circumstances in which (as determined by the Secretary concerned) operational requirements make the 120-day or 90-day requirement under paragraph (2) unfeasible, preseparation counseling under the program shall begin as soon as possible within the remaining period of service.
								(e)Furnishing on in-Person basis
 (1)In generalExcept as provided in paragraph (2), covered counseling, information, and services under the program under this section shall be furnished to a member on an in-person basis.
 (2)WaiverThe Secretary of Defense and the Secretary of Homeland Security, as applicable, may waive the requirement in paragraph (1) with respect to a particular member if such Secretary determines, using a system established by such Secretary for purposes of this paragraph, that the furnishing of covered counseling, information, and services on an online, other electronic, or other basis, rather than on an in-person basis, is necessary to avoid extraordinarily significant impediments to immediate mission needs. In issuing any such waiver, such Secretary shall specify, in writing, the grounds for such waiver.
 (f)Topics covered by preseparation counselingThe preseparation counseling furnished a member under the program under this section shall include the following:
 (1)Financial planning assistance, including information on budgeting, saving, credit, loans, and taxes.
 (2)An explanation of the procedures for and advantages of affiliating with the Selected Reserve. (3)Information on programs and benefits related to veteran status, including—
 (A)a description of health care and other benefits to which the member may be entitled under the laws administered by the Secretary of Veterans Affairs, and information regarding the means by which the member can receive additional counseling regarding the member’s actual entitlement to such benefits and apply for such benefits;
 (B)educational assistance benefits to which the member is entitled under the Montgomery GI Bill and other educational assistance programs because of the member’s service in the armed forces;
 (C)a description of the compensation and vocational rehabilitation benefits to which the member may be entitled under laws administered by the Secretary of Veterans Affairs, if the member is being medically separated or is being retired under chapter 61 of this title;
 (D)information on home loan services and housing assistance benefits available under the laws administered by the Secretary of Veterans Affairs and counseling on responsible borrowing practices;
 (E)a description, developed in consultation with the Secretary of Veterans Affairs, of the assistance and support services for family caregivers of eligible veterans under the program conducted by the Secretary of Veterans Affairs pursuant to section 1720G of title 38, including the veterans covered by the program, the caregivers eligible for assistance and support through the program, and the assistance and support available through the program; and
 (F)information, including appropriate training, on eligibility for enrollment and disenrollment in the Survivor Benefit Plan under chapter 73 of this title and other survivor benefits available under the laws administered by the Secretary of Defense or the Secretary of Veterans Affairs.
 (4)Information on civilian employment, occupational requirements, and related assistance, including— (A)labor market information;
 (B)instruction in resume preparation; (C)job analysis techniques, job search techniques, job interview techniques, and salary negotiation techniques;
 (D)certification and licensure requirements that are applicable to civilian occupations, including State-submitted and approved lists of military training and skills that satisfy occupational certifications and licenses;
 (E)civilian occupations that correspond to military occupational specialties; (F)information on the requirements under section 1143(a) of this title for the Department of Defense and the Department of Homeland Security to provide proper certification or verification of job skills and experience acquired while on active duty that may have application to employment in the civilian sector for use in seeking civilian employment and in obtaining job search skills;
 (G)government and private-sector programs for job search and job placement assistance, including the public and community service jobs program carried out under section 1143a of this title, and information regarding the placement programs established under sections 1152 and 1153 of this title and the Troops-to-Teachers Program;
 (H)priority of service for veterans in the receipt of employment, training, and placement services provided under qualified job training programs of the Department of Labor;
 (I)veterans small business ownership and entrepreneurship programs of the Small Business Administration and assistance to members in their efforts to obtain loans and grants from the Small Business Administration and other Federal, State, and local agencies;
 (J)employment and reemployment rights and obligations under chapter 43 of title 38; (K)veterans preference in Federal employment and Federal procurement opportunities;
 (L)disability-related employment and education protections; and (M)career and employment opportunities available to members with transportation security cards issued under section 70105 of title 46.
 (5)Information related to transition and relocation, including— (A)information on the geographic areas in which such members will relocate after separation from the armed forces, including, to the degree possible, information about employment opportunities, the labor market, and the cost of living in those areas (including, to the extent practicable, the cost and availability of housing, child care, education, and medical and dental care);
 (B)Federal, State, and local programs, and programs of military and veterans’ service organizations, that may be of assistance to such members after separation from the armed forces;
 (C)counseling (for the member and dependents) on the effect of career change on individuals and their families and the availability to the member and dependents of suicide prevention resources following separation from the armed forces;
 (D)the availability of mental health services and the treatment of post-traumatic stress disorder, anxiety disorders, depression, suicidal ideations, or other mental health conditions associated with service in the armed forces and information concerning the availability of treatment options and resources to address substance abuse, including alcohol, prescription drug, and opioid abuse;
 (E)the availability of medical and dental coverage following separation from active duty, including the opportunity to elect into the conversion health policy provided under section 1145 of this title; and
 (F)information on the required deduction, pursuant to subsection (h) of section 1175a of this title, from disability compensation paid by the Secretary of Veterans Affairs of amounts equal to any voluntary separation pay received by the member under such section.
 (g)Specific components of covered counseling, information, and servicesThe covered counseling, information, and services furnished to a member under the program under this section shall include the following:
 (1)Preliminary meetingUpon the commencement of the furnishing of covered counseling, information, and services, a member shall meet with a counselor assigned to the member for purposes of the program. During the meeting, the following shall occur:
 (A)The counselor shall furnish the member the following: (i)A military-civilian equivalency review designed to determine what licensing, credentialing, and other requirements for occupations in the civilian sector align with or would be satisfied by the military occupational specialty (MOS) and other military skills and experience of the member.
 (ii)An individualized, personality-based skills and career assessment designed to determine the personal strengths and career interests of the member.
 (iii)Assistance in developing an individual transition plan for the member to attempt to achieve the educational, training, employment, and financial objectives of the member and, if the member has a spouse, the spouse of the member.
 (iv)Information on organizations, entities, and resources located in the community in which the member will reside after separation, retirement, or discharge described under subsection (f)(5)(B) and section 3(a) of the Improving Pre­sep­a­ra­tion and Resources for Occupational, Vocational, and Educational Transition for Ser­vice­mem­bers Act.
 (v)An introduction to additional matters to be furnished under subsection (f), and to such other matters as the administering Secretaries consider appropriate.
 (B)The member may elect one or both of the following: (i)To have the Secretary concerned (in consultation with the Secretary of Veterans Affairs and the Secretary of Labor) provide the contact information of the member to the organizations, entities, and resources described in subparagraph (A)(iv).
 (ii)To have the Secretary of Defense and the Secretary of Veterans Affairs transmit information on the member from Department of Defense Form DD–214 to State veterans agencies for transmittal to community-based organizations and related entities that provide or connect veterans to benefits and services in accordance with section 3 of the Improving Preseparation and Resources for Occupational, Vo­ca­tion­al, and Educational Transition for Ser­vice­mem­bers Act.
 (2)Preseparation counselingA course of instruction, of at least one day, on such topics specified in subsection (f) as the administering Secretaries consider appropriate.
 (3)Instruction on specific post-service pathwaysA course of instruction, of not less than two consecutive days, on one of the following matters, as elected by the member:
 (A)Employment. (B)Higher education.
 (C)Entrepreneurship. (D)Career and technical training.
 (E)Such other matters as the administering Secretaries consider appropriate. (4)Instruction on professional development and employment assistanceA course of instruction, of at least one day, on general professional development and employment assistance, including resume writing, interviewing skills, and such other matters as the administering Secretaries consider appropriate.
 (5)Instruction on veterans benefitsA course of instruction, of at least one day, on the benefits and services available under the law administered by the Secretary of Veterans Affairs, including the manner of registration for receipt of such benefits and services and such other matters in connection with such benefits and services as the Secretary of Veterans Affairs considers appropriate.
 (6)Order of counseling and instructionA member shall receive the counseling and instruction required by paragraphs (2) and (3) before any other instruction required by this subsection. A member may undertake any other instruction required by this subsection at a pace and order satisfactory to the member, subject to the requirement to complete all such instruction by the deadline provided in subsection (d)(2).
 (7)Frequency of trainingThe Secretary concerned shall ensure, to the extent practicable and subject to urgent mission needs, that members who have commenced receipt of counseling and instruction under the program by the commencement date provided in subsection (d)(1) and seek to receive such counseling or instruction again, or receive additional such counseling or instruction, under this subsection before retirement or separation, are able to do so.
 (h)Record of receipt of covered counseling, information, and services in service recordsA notation on the receipt of counseling and instruction on each matter specified in subsections (f) and (g) in connection with the furnishing of covered counseling, information, and services under the program under this section, signed by the member concerned, shall be placed in the service record of each member receiving such counseling and instruction.
 (i)Use of personnel and organizationsIn carrying out the program under this section, the administering Secretaries may— (1)provide for the use of disabled veterans outreach program specialists, local veterans’ employment representatives, and other employment service personnel funded by the Department of Labor to the extent that the Secretary of Labor determines that such use will not significantly interfere with the provision of services or other benefits to eligible veterans and other eligible recipients of such services or benefits;
 (2)use military and civilian personnel of the Department of Defense and the Department of Homeland Security;
 (3)use personnel of the Veterans Benefits Administration of the Department of Veterans Affairs and other appropriate personnel of that Department;
 (4)use representatives of military and veterans’ service organizations; (5)enter into contracts with public entities; and
 (6)enter into contracts with private entities, particularly with qualified private entities that have experience with instructing members of the armed forces eligible for covered counseling, information, and services under the program on—
 (A)private sector culture, resume writing, career networking, and training on job search technologies; (B)academic readiness and educational opportunities; and
 (C)such other matters in connection with the program as the administering Secretaries consider appropriate.
									(j)Reports and notice in connection with participation of members
 (1)Information within executive branchThe Secretary of Defense and the Secretary of Homeland Security shall each ensure that information on participation in the program under this section by members under the jurisdiction of such Secretary (including timeliness of receipt of covered counseling, information, and services, rates of participation on an in-person basis and an online or other electronic basis, and number of waivers (if any) issued pursuant to subsection (e)(2)) is made available by electronic means to the following:
 (A)Commanders at all levels of command at the installations concerned. (B)All counselors and managers of counseling under the program.
 (C)The Secretary of Labor, the Secretary of Veterans Affairs, and the heads of any other departments and agencies of the Federal Government involved in the furnishing of counseling and other assistance under the program.
									(2)Annual report to Congress
 (A)In generalThe Secretary of Defense and the Secretary of Homeland Security shall each submit to Congress each year a report on the furnishing of covered counseling, information, and services under the program to members of the armed forces under the jurisdiction of such Secretary during the preceding year. Each report shall include, for the year covered by such report, the following:
 (i)The number of members eligible for covered counseling, information, and services under the program. (ii)The number of members furnished covered counseling, information, and services under the program.
 (iii)An assessment of the extent to which such counseling, information, and services were furnished within the times provided for by paragraphs (1) and (2) of subsection (d).
 (iv)Rates of participation on an in-person basis and an online or other electronic basis, and number of waivers (if any) issued pursuant to subsection (e)(2).
 (v)The number of participants in the programs under subsection (e) of section 1143 of this title (commonly referred to as Job Training, Employment Skills, Apprenticeships and Internships (JTEST–AI) or Skill Bridge).
 (vi)Such other information as is required to provide Congress with a comprehensive description of participation of the members in the program.
 (B)Presentation of informationInformation in each report under subparagraph (A) shall be broken out— (i)by armed force, and by component of the armed forces;
 (ii)by basis of separation from the armed forces (whether retirement or other separation and whether voluntary or involuntary); and
 (iii)by characterization of discharge from the armed forces. (k)Transmittal of medical information to Department of Veterans AffairsIn the case of a member being medically separated or being retired under chapter 61 of this title, the Secretary concerned shall ensure (subject to the consent of the member) that a copy of the member's service medical record (including any results of a Physical Evaluation Board) is transmitted to the Secretary of Veterans Affairs within 60 days of the separation or retirement..
 (2)Clerical amendmentsThe table of sections at the beginning of chapter 58 of such title is amended— (A)by striking the item relating to section 1142 and inserting the following new item:
						1142. Transition-related counseling and services: Transition Assistance Program.;
 and(B)by striking the item relating to section 1144. (b)Deadline for implementation of revised program (1)In generalThe administering Secretaries shall take appropriate actions to carry out any modifications to the Transition Assistance Program under section 1142 of title 10, United States Code, that are required by reason of the amendments made by subsection (a) by not later than the date that is one year after the date of the enactment of this Act in order to ensure that the furnishing of covered counseling, information, and services to members of the Armed Forces under the Program is fully implemented as of such date.
 (2)ReportNot later than 120 days after the date of the enactment of this Act, the administering Secretaries shall submit to the appropriate committees of Congress a report on specific actions to be taken to implement any modifications to the Transition Assistance Program under section 1142 of title 10, United States Code, that are required by reason of the amendments made by subsection (a).
 (3)DefinitionsIn this subsection: (A)The term appropriate committees of Congress means—
 (i)the Committee on Armed Services and the Committee on Veterans' Affairs of the Senate; and (ii)the Committee on Armed Services and the Committee on Veterans' Affairs of the House of Representatives.
 (B)The terms administering Secretaries and covered counseling, information, and services have the meanings given such terms for purposes of section 1142 of title 10, United States Code, as amended by subsection (a).
					3.Connections of members retiring or separating from the Armed Forces with community-based
			 organizations and related entities
 (a)In generalThe Secretary of Defense and the Secretary of Veterans Affairs shall jointly seek to enter into memoranda of understanding (MOUs) or other agreements with State veterans agencies under which information from Department of Defense Form DD–214 on individuals undergoing retirement, discharge, or release from the Armed Forces is transmitted through one or more State veterans agencies, as elected by such individuals, to community-based organizations and related entities that provide or connect veterans to benefits or services as follows:
 (1)Assistance in preparation of resumes. (2)Training for employment interviews.
 (3)Employment recruitment training. (4)Other services leading directly to a successful transition from military life to civilian life.
 (5)Healthcare, including care for mental health. (6)Transportation or transportation-related services.
 (7)Housing. (8)Such other benefits or services as the Secretaries jointly consider appropriate for purposes of this section.
 (b)Information transmittedThe information transmitted on individuals as described in subsection (a) shall be such information on Form DD–214 as the Secretaries jointly consider appropriate to facilitate community-based organizations and related entities in providing or connecting such individuals to benefits and services as described in subsection (a).
 (c)Voluntary participationInformation on an individual may be transmitted to and through a State veterans agency as described in subsection (a) only with the consent of the individual. In giving such consent, an individual shall specify the following:
 (1)The State veterans agency or agencies elected by the individual to transmit such information as described in subsection (a).
 (2)The benefits and services for which contact information shall be so transmitted. (3)Such other information on the individual as the individual considers appropriate in connection with the transmittal.
				(d)Database on organizations and entities
 (1)In generalThe Secretary of Defense shall, in coordination with the Secretary of Veteran Affairs and State veterans agencies, maintain a database of community-based organizations and related entities described in subsection (a) that have been selected by State veterans agencies as potential recipients of information transmitted as described in that subsection.
 (2)AccessAccess to the database shall be provided to the following: (A)Members of the Armed Forces who are retiring or separating from the Armed Forces.
 (B)Veterans. (e)Sense of CongressIt is the sense of Congress that State veterans agencies, in carrying out a memorandum of understanding or other agreement entered into as described in subsection (a), should—
 (1)have authority to identify and screen community based organizations and related entities described in subsection (a) who should be recipients of information transmitted as described in that subsection by reason of being best capable of both serving veterans and protecting the privacy of information transmitted to them pursuant to that subsection; and
 (2)connect individuals described in that subsection to community-based organizations and related entities identified and screened as described in paragraph (1).
				4.Personnel matters in connection with Transition Assistance Program
			(a)Minimum number of dedicated personnel
 (1)In generalThe Secretary of Defense shall take appropriate actions to ensure that the minimum number of full-time equivalent personnel of the Department of Defense dedicated to counseling and other activities under the Transition Assistance Program at each military installation each year is not less than one for every 250 members of the Armed Forces generally projected to be eligible for participation in the Transition Assistance Program at such military installation in such year. The Secretary may not satisfy the requirement in this paragraph through the use of contractor personnel.
 (2)ApplicabilityThe Secretary shall comply with the requirement in paragraph (1) commencing not later than one year after the date of the enactment of this Act.
				(b)Minimum civilian workplace requirement
 (1)In generalFor purposes of providing counselling under and otherwise administering the Transition Assistance Program, the Secretary of Defense shall take appropriate actions to ensure that, to the maximum extent practicable, each individual employed by the Department of Defense to provide counseling under the Transition Assistance Program has both prior military experience and not less than two years of experience in civilian employment at the time of employment by the Department for such purposes.
 (2)Sense of CongressIt is the sense of Congress that, in employing individuals to provide counseling under the Transition Assistance Program, the Secretary should consider affording a preference to individuals with longevity of experience in civilian employment at the time of employment by the Department for that purpose.
 (3)ApplicabilityThe Secretary shall comply with the requirement in paragraph (1) commencing not later than 90 days after the date of the enactment of this Act.
 (c)Report on implementationNot later than one year after the date of the enactment of this Act, the Secretary of Defense shall submit to Congress a report on the actions taken to implement this section, including—
 (1)the actions taken to implement subsection (b); (2)the number of individuals employed by the Department under subsection (b);
 (3)the percentage of individuals employed in connection with the Transition Assistance Program who meet the requirement in subsection (b)(1); and
 (4)such other information as the Secretary considers appropriate. (d)Transition Assistance Program definedIn this section, the term Transition Assistance Program means the program of counseling, information, and services under section 1142 of title 10, United States Code (as amended by section 2 of this Act).
			5.Systems for tracking participation in  Transition Assistance Program and related programs
			(a)Systems for tracking participation
 (1)In generalCommencing not later than one year after the date of the enactment of this Act, the Secretary of Defense and the Secretary of Homeland Security shall each establish and maintain an electronic tracking system and database in order to collect, assemble, and make available as described in paragraph (2) information on the participation and progress of members of the Armed Forces under the jurisdiction of such Secretary in the Transition Assistance Program at the individual, installation, and total forces levels, including information on the following:
 (A)Compliance with the commencement and completion timeframes of the Transition Assistance Program required by subsection (d) of section 1142 of title 10, United States Code (as amended by section 2 of this Act).
 (B)Participation and completion by members of the specific elements of the Transition Assistance Program described in subsection (g) of such section 1142.
 (C)Notes made by counselors in connection with the provision of casework and other services under the Transition Assistance Program.
 (D)Such other matters in connection with participation and progress of members in the Transition Assistance Program as such Secretary considers appropriate.
 (2)Availability of informationInformation in the tracking systems and databases required by paragraph (1), other than information described in paragraph (1)(C), shall be available as follows:
 (A)To members of the Armed Forces undergoing the transition from military life to civilian life, for the personal information of members.
 (B)To commanders of members of the Armed Forces at all levels of command for members under their command.
 (C)To all counselors and managers of counseling under the Transition Assistance Program for members they serve.
 (D)To the Secretary of Labor, the Secretary of Veterans Affairs, and the heads of any other departments and agencies of the Federal Government involved in the furnishing of counseling and services under the Transition Assistance Program.
					(b)Digital portal
 (1)In generalCommencing not later than two years after the date of the enactment of this Act, each Secretary concerned shall establish and maintain an interactive, Internet-based platform for members of the Armed Forces under the jurisdiction of such Secretary to act as a portal for members undergoing counseling under the Transition Assistance Program in order to permit such members to do the following:
 (A)View information on and track progress of the member concerned in the required instruction and counseling of the Transition Assistance Program.
 (B)View the individual assessment of the member concerned taken pursuant to subsection (g)(1)(A)(ii) of section 1142 of title 10, United States Code (as amended by section 2 of this Act).
 (C)View and make changes to the transition plan of the member concerned as described in subsection (g)(1)(A)(iii) of such section 1142.
 (D)Access information on the programs and resources available to members of the Armed Forces and their spouses at the military installation concerned in connection with the Transition Assistance Program.
 (E)Access information and resources related to the topics under subsection (f) of such section 1142. (F)Access the online version of the curriculum of instruction under the Transition Assistance Program.
 (G)Access and download a digital copy of the Joint Service Transcript of the member concerned. (H)Schedule, view, or change appointments with counselors in connection with the Transition Assistance Program.
 (I)Access the database maintained pursuant under section 3(d). (J)Take the surveys conducted pursuant to section 6(b).
 (K)Access such other digital information and resources in connection with the Transition Assistance Program as the Secretaries concerned and the administering Secretaries jointly consider appropriate.
 (2)Protection of privacyIn carrying out this subsection, the Secretaries concerned shall take all necessary and appropriate actions to protect the personal privacy of individual members of the Armed Forces as required by law.
 (c)DefinitionsIn this section: (1)The term Transition Assistance Program means the program of counseling, information, and services under section 1142 of title 10, United States Code (as amended by section 2 of this Act).
 (2)The term Secretary concerned has the meaning given that term in section 101(a)(9) of title 10, United States Code. (3)The term administering Secretaries has the meaning given that term for purposes of section 1142 of title 10, United States Code (as so amended).
				6.Information  on members of the Armed Forces participating in preseparation counseling and surveys
			 on member experiences with Transition Assistance Program counseling and
			 services and in
			 transition to civilian life
			(a)Information on members undergoing preseparation counseling
 (1)In generalAt the commencement of the furnishing of preseparation counseling to a member of the Armed Forces under the jurisdiction of such Secretary pursuant to section 1142 of title 10, United States Code (as amended by section 2 of this Act), and in connection with the creation of a transition plan for the member as described in subsection (g)(1)(A)(iii) of such section 1142, the Secretary concerned shall obtain the following information on the member:
 (A)Age. (B)Sex.
 (C)Grade. (D)Duration of service in the Armed Forces.
 (E)Whether service in a regular or reserve component of the Armed Forces. (F)Military occupational specialty.
 (G)Whether retiring or otherwise separating from the Armed Forces. (H)Anticipated characterization of discharge or release.
 (I)Scope and degree of any disability, if known, incurred in or aggravated by military service. (J)Location of separation, if known.
 (K)Intended residence and occupational plans, if known, following separation. (L)Intent, if known, to use educational assistance available under the laws administered by the Secretary of Veterans Affairs.
 (2)Availability of informationEach Secretary concerned shall ensure that information obtained pursuant to paragraph (1) is made available online to the individuals specified in section 5(a)(2) through the electronic tracking system and database required by section 5(a) and to individual members through the digital portal required by section 5(b).
 (3)CommencementEach Secretary concerned shall commence the obtaining of information pursuant to paragraph (1) by not later than one year after the date of the enactment of this Act.
				(b)Surveys on member experiences with Transition Assistance Program counseling, information, and
			 services
 (1)In generalEach Secretary concerned shall conduct surveys of members of the Armed Forces under the jurisdiction of such Secretary at the conclusion of the receipt by such members of counseling, information, and services under the Transition Assistance Program in order to assess the experiences of such members, and their spouses (if applicable), in the receipt of such counseling, information, and services.
 (2)ElementsThe surveys under paragraph (1) shall be designed to obtain information on the Transition Assistance Program as follows:
 (A)Member assessments of the quality of instruction. (B)Member satisfaction with the scope and quality of courses and services, including courses under paragraphs (2), (3), and (4) of subsection (g) of such section 1142.
 (C)Member assessments of the adequacy of courses and services to meet member transition needs. (D)Obstacles or barriers confronted by members in accessing counseling and services.
 (E)Whether members participated in the curriculum of the Transition Assistance Program on an in-person basis or an online, other electronic, or other basis.
 (F)Such other matters as the administering Secretaries shall specify for purposes of this subsection. (3)CommencementEach Secretary concerned shall commence the conduct of surveys pursuant to paragraph (1) by not later than 120 days after the date of the enactment of this Act.
				(c)Surveys on member experiences in transition to	civilian life
 (1)In generalNot later than one year after the date of the enactment of this Act, and every two years thereafter, the Secretary of Veterans Affairs shall, in consultation with the Secretary of Defense, the Secretary of Homeland Security, the Secretary of Education, and the Secretary of Labor, conduct a survey of veterans who have been retired, discharged, or released from the Armed Forces for at least one year, and not longer than four years, at the time of such survey in order to assess the experiences of such veterans in the transition from military life to civilian life.
 (2)Manner of conductThe Secretary of Veterans Affairs may conduct surveys under paragraph (1) through a contract with a qualified nongovernmental organization selected by the Secretary for purposes of this subsection.
 (3)ElementsThe surveys under paragraph (1) shall be designed to obtain the information on the following: (A)Current employment status, and employment history since retirement or separation.
					(B)
 Receipt, whether currently or in the past, of unemployment benefits. (C)Educational attainment after military service.
 (D)Participation of or membership in a veterans' service organization or other support or other group oriented towards veterans.
 (E)Satisfaction with transition, including satisfaction with counseling and assistance received in connection with transition (whether pursuant to the Transition Assistance Program or a program under any other provision of law).
 (F)Whether veterans participated in the curriculum of the Transition Assistance Program on an in-person basis or an online, other electronic, or other basis.
 (G)Challenges faced during transition. (H)If married at the time of transition—
 (i)participation of spouse in the counseling and assistance described in subparagraph (E); and (ii)satisfaction of spouse with the counseling and assistance described in subparagraph (E), if any, participated in by the spouse.
 (I)Whether veterans felt sufficiently prepared for a career, education, or other advancement after military service as a result of participation in the Transition Assistance Program.
 (J)Recommendations for improvements to the counseling and assistance furnished in connection with transition, or for other mechanisms to ease and facilitate transition.
 (K)Such other matters as the Secretary of Veterans Affairs, in consultation with the other Secretaries referred to in paragraph (1), considers appropriate.
 (4)FrequencyA consenting veteran shall be surveyed under paragraph (1) once during the three-year period beginning one year after the date of the separation of the veteran from the Armed Forces, and may be surveyed twice during such period.
 (5)ResultsThe results of any survey under this subsection shall be broken out by number of years post-separation of the veterans covered by such survey.
 (d)Protection of privacyIn carrying out this section, the administering Secretaries, the Secretary of Education, and the Secretaries concerned shall take all necessary and appropriate actions to protect the personal privacy of individual members of the Armed Forces and veterans as required by law.
 (e)DefinitionsIn this section: (1)The term Transition Assistance Program means the program of counseling, information, and services under section 1142 of title 10, United States Code (as amended by section 2 of this Act).
 (2)The term Secretary concerned has the meaning given that term in section 101(a)(9) of title 10, United States Code. (3)The term administering Secretaries has the meaning given that term for purposes of section 1142 of title 10, United States Code (as so amended).
				7.Command matters in connection with transition assistance programs
 (a)Inclusion of support for participation in programs in command climate assessmentsEach command climate assessment for the commander of a military installation shall include an assessment of the extent to which the commander and other command personnel at the installation encourage and support the participation in covered transition assistance programs of members of the Armed Forces at the installation who are eligible for participation in such programs.
 (b)Training on programsThe training provided a commander of a military installation in connection with the commencement of assignment to the installation shall include a module on the covered transition assistance programs available for members of the Armed Forces assigned to the installation.
 (c)Covered transition assistance programs definedIn this section, the term covered transition assistance programs means the following: (1)The program of counseling, information, and services under section 1142 of title 10, United States Code, as amended by section 2 of this Act (commonly referred to as the Transition Assistance Program).
 (2)The programs under section 1143(e) of title 10, United States Code (commonly referred to as Job Training, Employment Skills, Apprenticeships and Internships (JTEST–AI) or Skill Bridge). (3)Any other program of apprenticeship, on-the-job training, internship, or transition assistance specified by the Secretary of Defense for purposes of this section.
				8.Comptroller General of the United States report on participation in transition assistance programs
			 at small and remote military
			 installations
 (a)Report requiredNot later than 18 months after the date of the enactment of this Act, the Comptroller General of the United States shall submit to the appropriate committees of Congress a report on a review, conducted by the Comptroller General for purposes of the report, on the participation in covered transition assistance programs of members of the Armed Forces assigned to small military installations and remote military installations in the United States.
 (b)Covered transition assistance programsFor purposes of this section, covered transition assistance programs are the following: (1)The Transition Assistance Program.
 (2)The programs under section 1143(e) of title 10, United States Code (commonly referred to as Job Training, Employment Skills, Apprenticeships and Internships (JTEST–AI) or Skill Bridge). (3)Any other program of apprenticeship, on-the-job training, or internship offered at a small military installation or remote installation that the Comptroller General considers appropriate for inclusion in the review under this section.
 (c)Small military installations; remote military installationsFor purposes of this section: (1)A small military installation is an installation at which are assigned not more than 10,000 members of the Armed Forces.
 (2)A remote military installation is an installation that is located more than 50 miles from any city with a population of 50,000 people or more (as determined by the Office of Management and Budget).
 (d)Scope of reviewIn conducting the review, the Comptroller General shall evaluate participation in covered transition assistance programs at a number of small military installations and remote military installations that is sufficient to provide a complete understanding of the participation in such programs of members of the Armed Forces at such installations throughout the United States.
 (e)ElementsThe review under this section shall include the following: (1)Rates of participation of members of the Armed Forces in covered transition assistance programs at small military installations and remote military installations in the United States.
 (2)In the case of the Transition Assistance Program, the following:
 (A)Compliance with the deadlines for participation provided for in subsection (d) of section 1142 of title 10, United States Code (as amended by section 2 of this Act).
 (B)A comparison between rates of participation in person and rates of participation on line. (C)The average ratio of permanent, full-time equivalent program staff to participating members at small military installations and at remote military installations.
 (D)The average number of program staff (including full-time equivalent staff and contractor staff) physically and permanently located on installation at small military installations and at remote military installations.
 (3)Such other matters with respect to participation in covered transition assistance programs of members assigned to small military installations and remote military installations as the Comptroller General considers appropriate.
 (f)DefinitionsIn this section: (1)The term appropriate committees of Congress means—
 (A)the Committee on Armed Services and the Committee on Veterans' Affairs of the Senate; and (B)the Committee on Armed Services and the Committee on Veterans' Affairs of the House of Representatives.
 (2)The term Transition Assistance Program means the program of counseling, information, and services under section 1142 of title 10, United States Code (as amended by section 2 of this Act).
				9.Education of members of the Armed Forces on career readiness and professional development
			(a)Programs of education required
 (1)In generalChapter 101 of title 10, United States Code, is amended by inserting after section 2015 the following new section:
					
						2015a.Education of members on career readiness and professional development
 (a)Program of education requiredThe Secretary of Defense shall carry out a program to provide education on career readiness and professional development to members of the armed forces.
 (b)ElementsThe program under this section shall provide members with the following: (1)Information on the transition plan as described in section 1142(g)(1)(A)(iii) of this title.
 (2)Information on opportunities available to members during military service for professional development and preparation for a career after military service, including—
 (A)programs of education, certification, training, and employment assistance (including programs under sections 1143(e), 2007, and 2015 of this title); and
 (B)programs and resources available to members in communities in the vicinity of military installations.
 (3)Instruction on the use of online and other electronic mechanisms in order to access the education, training, and assistance and resources described in paragraph (2).
 (4)Such other information, instruction, and matters as the Secretary shall specify for purposes of this section.
 (c)Timing of provision of informationSubject to subsection (d), information, instruction, and other matters under the program under this section shall be provided to members at the times as follows:
 (1)Upon arrival at first duty station. (2)Upon arrival at any subsequent duty station.
 (3)Upon deployment. (4)Upon promotion.
 (5)Upon reenlistment. (6)At any other point in a military career specified by the Secretary for purposes of this section.
 (d)Single provision of information in a year with multiple eventsA member who has received information and instruction under the program under this section in connection with an event specified in subsection (c) in a year may elect not to undergo additional receipt of information and instruction under the program in connection with another such event in the year, unless such other event is arrival at a new duty station..
 (2)Clerical amendmentThe table of sections at the beginning of chapter 101 of such title is amended by inserting after the item relating to section 2015 the following new item:
					2015a. Education of members on career readiness and professional development..
				(b)Report on implementation
 (1)In generalNot later than one year after the date of the enactment of this Act, the Secretary of Defense shall submit to the appropriate committees of Congress a report on the program of education required by section 2015a of title 10, United States Code (as added by subsection (a)), including the following:
 (A)A comprehensive description of the actions taken to implement the program of education. (B)A comprehensive description of the program of education.
 (2)Appropriate committees of Congress definedIn this subsection, the term appropriate committees of Congress means— (A)the Committee on Armed Services and the Committee on Veterans' Affairs of the Senate; and
 (B)the Committee on Armed Services and the Committee on Veterans' Affairs of the House of Representatives.
					10.Sense of Congress on Transition Assistance Program and other transition-related assistance for
 members of the Armed ForcesIt is the sense of Congress— (1)to acknowledge that the Armed Forces face significant and often competing pressures in carrying out its essential and fundamental mission to defend the nation;
 (2)that ensuring the effective transition of members of the Armed Forces from military life to civilian life represents an essential component of this mission, contributing directly to the long-term success of the United States military and its missions through its effects on—
 (A)the long-term success and well-being of current and former members of the Armed Forces and their families;
 (B)the perception of the Armed Forces by the American public; and (C)the civilian-military partnership integral to the United States military;
 (3)that the program of counseling, information, and services under section 1142 of title 10, United States Code (as amended by section 2 of this Act), while effective in the worthy goal of reducing the need for unemployment assistance among former members of the Armed Forces, should be designed and carried out for the holistic benefit, in both good and bad economic climates, of members of the Armed Forces participating in the program, and not simply as a metric or tool for employment;
 (4)to support and commend efforts by the Department of Defense, the Department of Labor, and other agencies of the Federal Government in coordinating Federal and State efforts to assist members of the Armed Forces in identifying civilian equivalences for military occupational skills, but also to urge the Department of Defense to ensure that the Transition Assistance Program also provides members the tools and assistance for reinventing themselves during the transition from military life to civilian life, even when their new personal and professional goals do not align with their military occupations;
 (5)to commend and further encourage efforts to incorporate metrics for compliance with Transition Assistance Program requirements into leadership assessments and criteria for promotion of commanding officers in the Armed Forces;
 (6)to encourage the Secretary of Defense to assign accountability and responsibility for compliance with Transition Assistance Program requirements to the lowest level of command appropriate and to establish uniform, Armed Forces-wide policy on the individuals at unit level who are responsible for monitoring compliance of members of the Armed Forces with such requirements;
 (7)that the Secretary of Defense should seek to enhance collaboration and access to transition-related services by members of the Armed Forces by seeking to co-locate Federal, State, and local officials and contractors who administer the Transition Assistance Program and State and local officials and partner, nongovernmental entities associated with the Transition Assistance Program or who offer transition-related services in the same or proximate physical locations, when possible;
 (8)that the Secretary of Defense and the Secretary of Labor should seek to minimize subjectivity in career readiness metrics under the Transition Assistance Program in accordance with recommendations of the Comptroller General of the United States; and
 (9)to encourage the Department of Defense, the Department of Labor, the Department of Veterans Affairs and appropriate State agencies to work together, and with veterans service organizations, to establish in States or locales, as appropriate, local points of contact responsible for—
 (A)at the election of members of the Armed Forces relocating to such State or locale after military service, contacting the members before separation from the Armed Forces;
 (B)providing members of the Armed Force with employment, education, and other appropriate information about the State or locale to assist in relocation; and
 (C)coordinating services for members of the Armed Forces and the spouses who relocate to the State or locale after military service.
				
